Order entered October 7, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00711-CV

                   EHRING ENTERPRISES, INC., ET AL., Appellants

                                            V.

                     RD MANAGEMENT CORPORATION, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-04770-b

                                        ORDER
       The Court has before it appellants’ October 1, 2013 unopposed motion for extension to

file appellants’ brief. The Court GRANTS the motion and ORDERS appellants to file their

brief by October 15, 2013.    No further extensions will be granted absent a showing of

exceptional circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE